
	

115 S1455 IS: Energy Storage Goals and Demonstration Projects Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1455
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mr. Flake (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the United States Energy Storage Competitiveness Act of 2007 to direct the Secretary of
			 Energy to establish new goals for the Department of Energy relating to
			 energy storage and to carry out certain demonstration projects relating to
			 energy storage.
	
	
		1.Short title
 This Act may be cited as the Energy Storage Goals and Demonstration Projects Act.
 2.Goals of the Department of Energy relating to energy storage competitivenessThe United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231) is amended— (1)by striking subsection (d) and inserting the following:
				
					(d)Coordination; research goals
 (1)CoordinationIn carrying out the activities under this section, the Secretary shall coordinate the activities with—
 (A)appropriate Federal agencies, including the Department of Transportation and the Federal Energy Regulatory Commission; and
 (B)to advance the development of commercially viable energy storage systems, members of private industry.
 (2)Research goalsThe Secretary shall— (A)establish subgoals for the program established under subsection (c) that support the conduct of demonstration projects under subsection (i)(5); and
 (B)align specific activities carried out under the program established under subsection (c) with priorities identified through direct consultations between—
 (i)the Department; (ii)national laboratories;
 (iii)traditional end-users, such as electric utilities; and (iv)potential end-users of new generations of energy storage systems.; and
 (2)in subsection (i), by adding at the end the following:  (5)Phase 2 of grid-scale energy storage demonstration projects (A)In generalNot later than September 30, 2028, as part of the program established under subsection (c), the Secretary shall, to the maximum extent practicable, enter into agreements to carry out not fewer than 3 grid-scale energy storage demonstration projects.
 (B)ObjectivesEach demonstration project carried out under subparagraph (A) shall be designed— (i)to demonstrate that grid-scale energy storage technologies can be commercially deployed;
 (ii)to be deployed at an installed energy capital cost of less than $100 per kWh; (iii)to have a minimum of 1 full charge and discharge cycle per day; and
 (iv)to have a lifetime of at least 5,000 cycles of discharge at full output..  